 In the Matter of PRESSED STEEL CAR COMPANY, INC.andPRESSED STEELCAR COMPANY, INC., OFFICE EMPLOYEES UNION, AFFILIATEDWITH THENATIONAL FEDERATION OF SALARIED UNIONSCase No. 6-R-1138.-Decided August 27, 1945Mr. Charles M. Thorp, Jr.,of Pittsburgh, Pa., andMr. J. C. Brown,of Chicago, Ill., for the Company.Mr. R. W. Allison,of Pittsburgh, Pa.,Mr. H. C. Jones,of East Pitts-burgh, Pa., andMr. Gene A. Van Dalsen,of Laurel Gardens, Pa., forthe Independent.Mr. Walter Bachowski,of McKees Rocks, Pa., for the CIO.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Pressed Steel Car Company, Inc.,Office Employees Union, affiliated With the National Federation ofSalaried Unions, herein called the Independent, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Pressed Steel Car Company, Inc., McKees Rocks, Penn-sylvania, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeAllen Sinsheimer, Jr., Trial Examiner.Said hearing was held atPittsburgh, Pennsylvania, on June 7 and 15, 1945.The Company,the Independent, and United Steelworkers of America, C. I. O., hereincalled the CIO,1 appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and are,.hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.1The CIO intervened only for the purpose of protecting its interests under a collectivebargaining contractwith theCompany covering the production and maintenance employees.It expressly disclaimed any desire to appear on the ballot in the election ordered,inefia63 N. L.R. B, No. 87.662514-46-vol 6337563 564DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPressed Steel Car Company, Inc., a Pennsylvania corporation, isengaged in the manufacture of rail, passenger and freight cars, minecars and equipment at two plants, one in Hegewisch, Illinois, and thesecond in McKees Rocks, Pennsylvania. This proceeding is concernedonly with the McKees Rocks plant.During the past year the Com-pany purchased for use at the McKees Rocks plant, raw materialsvalued at more than $5,000,000, of which iii excess of 50 percent wasreceived from outside the Commonwealth of Pennsylvania.Duringthe same period, the Company manufactured at this plant finishedproducts valued at more than $5,000,000, of which in excess of 50 per-cent was shipped outside the Commonwealth.The Company admits, for the purpose of this proceeding, that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONS INVOLVEDPressed Steel, Car Company, Inc., Office Employees Union, affiliatedwith the National Federation of Salaried Unions, and United Steel-workers of America, affiliated with the Congress of Industrial Organ-izations, are labor organizations admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Independent as theexclusive bargaining representative of any of its employees unless anduntil the Independent has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Independent represents a substantial numberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all office,clerical, technical and professional employees of the Company at its2The Field Examiner reported that the Independent submitted295 authorization cards,of which 269 were dated between March and May 1945, and 26 wereundated, and thatthere were 350 employees in the appropriate unit. PRESSED STEEL CAR COMPANY, INC.565McKees Rocks, Pennsylvania, plant, including all employees listedon Appendix A attached hereto, but excluding all personnel and em-ployment department employees, all grievance board office employees,all employees listed on Appendix B attached hereto, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes m the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. TIIE DETERMINATION OP REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, . and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with PressedSteel Car Company, Inc., McKees Rocks, Pennsylvania, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Sixth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Pressed Steel Car Company, Inc., Office EmployeesUnion, affiliated with the National Federation of Salaried Unions,for the purposes of collective bargaining. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AJunior General ClerksJunior Special ClerksClerksCheck ClerksJunior ClerksTypistsLearner StenographersJunior StenographersJunior Stenographer ClerksTabulating OperatorsJunior Key Punch OperatorsSenior Key Punch OperatorsSenior Time CheckersJunior Time CheckersCheck ClerksSenior StenographersSenior Stenographer ClerksEngineering Clerks, SeniorEngineering Clerks, JuniorDraftsmen, SeniorDraftsmen, JuniorDraftsmen, LearnersTracersSenior EstimatorsJunior EstimatorsLearner EstimatorsJunior CheckersSenior BlueprintersJunior BlueprintersPhotostat OperatorsChemistsSenior Telephone and TelegraphOperatorsJunior Telephone and TelegraphOperatorsMultigraph OperatorsMultigraph LearnersReceptionistsMessengersOffice BoysSenior Shop ClerksJunior Shop ClerksLearner Shop ClerksScheduler'sAssistant SchedulersSenior CheckersAssistant BuyersExpeditorsJunior Supervisors 3Buyers 4Junior Technical Clerk'Senior Special Clerks 8APPENDIX BSenior SupervisorsSenior EstimatorsSenior Technical ClerksSupervisor of Voucher Depart-Senior General ClerksmeatDrafting SupervisorsSupervisor of Cost DepartmentEstimating SupervisorsSupervisor of Domestic BillingInspecting SupervisorsDepartmentEmployment AgentsBuyers,"Tabulating SupervisorsSecretary to Asst.Manager ofJunior Supervisors ,7Export9A T I{inkle onlyAll other junior super visors areexcluded4 ItE llushiush, E -U R'reushall, and I) F Lane onlyAll offer huvei4ale excluded6All such clciks are included except W It Scott. Supervi of of Domestic Billing Depart-ment, who is excludedAll ouchclerks areincluded except H P nekei nun Superv Ivor of Voucher Department,and D[ B Brede. Supervisor of Cost Depat tment, x\ ho are excludedExcept A THinkleH R Catle3and I L DlcConnell PRESSED STEELCAR COMPANY, INC.Secretary toWorksManagerSecretary to Supt. Lift TruckSecretary to Chief AccountantSecretary to Supt. Industrial Di-visionSecretary to Supt. Wood Car De-partmentSecretary to Purchasing AgentSecretary to Supt. Shell ShopSecretary to Supt. Freight CarDepartmentSecretary to Plant EngineerSecretary toGen.PurchasingAgentSecretary to Chief InspectorSecretary to Chief Engineer567Secretary to Mech. Supt.Secretary to Vice President-Ex-port Div.Secretary to Traffic ManagerStorekeepersShippersAssistant ShippersSenior Material CheckersJunior Material CheckersStoreroom AttendantsSteel ChasersMatronsElevator OperatorsJanitorsInspectors